Exhibit 99.1 Cesca Therapeutics Announces Restructuring Initiative Realignment of Resources Behind High Impact Clinical Programs RANCHO CORDOVA, CA September 15, 2015, Cesca Therapeutics Inc. (NASDAQ:KOOL), an autologous cell-based regenerative medicine company, today announced that it has undertaken a restructuring initiative geared towards reducing costs associated with its traditional cord blood banking business and further aligning available resources behind the Company’s high impact clinical programs, including the Phase III pivotal clinical trial for no option critical limb ischemia (CLI) patients, recently approved by the FDA. The restructuring resulted in a reduction of approximately 15 positions in various functions. This action, combined with the elimination of a number of open positions that will not be back-filled, is expected to reduce annual operating costs primarily in the cord blood banking business by approximately $3.3 Million. The Company expects to incur a restructuring charge of approximately $245,000 in the current quarter of fiscal 2016, which includes one-time termination benefits principally comprised of severance payments. Robin C. Stracey, Chief Executive Officer of Cesca Therapeutics, commented “The purpose behind this restructuring was to enhance our ability to differentially invest in the clinical programs which we view as the principal vehicles for stockholder value creation going forward. Our intent has been to free up capacity without jeopardizing our ability to support our existing customers and sustain our traditional cord blood banking business”. About Cesca Therapeutics Inc. Cesca Therapeutics Inc. ( www.cescatherapeutics.com ) is engaged in the research, development and commercialization of autologous cell-based therapeutics for use in regenerative medicine. The Company is a leader in the development and manufacture of automated blood and bone marrow processing systems that enable the separation, processing and preservation of cell and tissue therapy products. These include: ● SurgWerks
